EXHIBIT 10.97

 

VOTING TRUST AGREEMENT

 

THIS VOTING TRUST AGREEMENT (the “Agreement” or “Trust Agreement”) is entered
into by and among the undersigned parties appearing on the signature page
(collectively, the “Stockholders”, and each individually, a “Stockholder”), each
a holder of a certain number of shares (and/or a holder of a stock purchase
warrant (the “Warrant”) for the right to purchase a certain number of shares) of
Series B Preferred Stock, at $0.0001 par value (the “Series B Preferred Stock”),
convertible into shares of Common Stock, at $0.0001 par value (“Common Stock”)
of ELITE DATA SERVICES INC., a Florida corporation (the “Company”), collectively
hereinafter referred to as (the “Shares”), and Eilers Law Group, PA, Attn:
William Robinson Eilers, Esq. (collectively with any and all successors, the
“Voting Trustee”) as of March 14, 2017.

 

WHEREAS, the Stockholders and the Voting Trustee desire to create a voting trust
upon the terms and subject to the conditions in this Agreement (the “Voting
Trust”);

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:

 

1) Deposit. Each Stockholder hereby agrees that he/she/it will forthwith assign
to and deposit with the Voting Trustee the number of Shares, held in either
certificate(s) or book entry, set forth beneath his/her/its signature hereto,
together with proper assignment or assignments thereof, substantially in the
form of Exhibit A attached hereto. Each Stockholder further agrees to
immediately deposit with the Voting Trustee in a like manner any and all Shares
acquired (or the right to be acquired pursuant to an issued Warrant) by
him/her/it after the date of this Agreement.

 

Pursuant to the terms of that certain Definitive Agreement (the “Definitive
Agreement”), dated August 26, 2016, as amended, attached hereto as Exhibit D,
and Amendment No. 2 to the Definitive Agreement (the “Amendment No. 2”), dated
February 24, 2017, attached hereto as Exhibit E, by and between the Company and
WOD Holdings Inc., a Delaware corporation (“WODH”), the Company has agreed to
issue to and deposit with the Voting Trustee a certain amount of Shares equal to
a total of 199,000 shares of Series B Preferred Stock, and 19,801,000 shares of
Common Stock, respectively, after the completion by the Company of a reverse
split of 1:1000 of its Common Stock, as referenced in the execution of an
assignment, in the form of Exhibit A attached hereto, to be held in the Voting
Trust for the benefit of WODH (also referred to herein as a “Stockholder”),
pursuant to certain terms of the Definitive Agreement, as amended, and Amendment
No. 2, and in accordance with the terms of this Agreement.

 

Further, upon the execution of this Agreement, the Company hereby approves in
advance, and Dr. James G. Ricketts, and Stephen Antol (each a Stockholder),
jointly and severally hereby agree to each deposit with the Voting Trustee a
total of 500,000 shares of Series B Preferred Stock (for a total of 1,000,000
shares), owned and held by each of them as Stockholders, as referenced in the
execution of two (2) separate assignments, in the form of Exhibit A attached
hereto, which shall, thereafter, upon the completion by the Company of a reverse
split of 1:1000 of its Common Stock, be converted by the Company and Voting
Trustee into a total of 5,000 shares of Series B Preferred Stock each (for total
of 10,000 shares), and 495,000 shares of Common Stock each (for a total totaling
990,000 shares), to be held by the Voting Trustee in the Voting Trust for the
benefit of each such Stockholder, in accordance with the terms of this
Agreement.

  

  1

   



 

In addition, upon the execution of this Agreement, the Company hereby approves,
and Birch First Capital Investments LLC (f/k/a Birch First Capital Fund LLC), a
Delaware limited liability company, and Baker & Myers & Associates, LLC, a
Nevada limited lability company (each a Stockholder), hereby mutually agree to
the assignment and transfer of the ownership interest into two (2) separate
stock purchase warrants (each a “Warrant” and collectively the “Warrants”) for
the right to purchase a total of 4,000,000 and 3,000,000 shares of Series B
Preferred Stock, respectively, owned and held by each such Stockholder,
respectively (totaling 7,000,000 shares), to the Voting Trustee, as referenced
in the execution of two (2) separate assignments, in the form of Exhibit A
attached hereto to, which shall, thereafter, upon the completion by the Company
of a reverse split of 1:1000 of its Common Stock, be simultaneously exercised
and converted by the Company and Voting Trustee into a total of 40,000 shares
and 30,000 of Series B Preferred Stock each (for total of 70,000 shares), and
3,960,000 shares and 2,970,000 shares of Common Stock, respectively (for a total
totaling 6,930,000 shares), to be held by the Voting Trustee in the Voting Trust
for the benefit of each such Stockholder, in accordance with the terms of this
Agreement.

 

2) Becoming a Party. Any holder of Shares (and/or a holder of a Warrant for the
right to purchase certain number of shares) may become a Stockholder (and,
accordingly, a party to this Agreement) by executing this Agreement and
depositing his/her/its certificate(s) (or book entry) for his/her/its Shares
with the Voting Trustee, either properly endorsed in blank or endorsed to the
Voting Trustee.

 

3) Voting Trust Certificates. Upon the receipt from a Stockholder of a
certificate(s) (or book entry) for the Shares together with proper assignment or
assignments thereof, the Voting Trustee will deliver or cause to be delivered to
such Stockholder a voting trust certificate or certificates (“Voting Trust
Certificates”) substantially in the form of Exhibit B attached hereto,
representing the number of Shares (or Warrant for the right to purchase a
certain number of Shares) received from such Stockholder.

 

4) Transferability of Voting Trust Certificates. Voting Trust Certificates shall
be transferable only upon the same terms and conditions and subject to the same
restrictions as are applicable to the underlying Shares, whether or not such
terms, conditions and restrictions are set forth in the bylaws of the Company,
in a separate agreement or otherwise, including, but not limited, the terms of
that certain Definitive Agreement, as amended and Amendment No.2, attached
hereto. Any transfer of a Voting Trust Certificate shall vest in the transferee
all rights and interests of the transferor in and under such Voting Trust
Certificate and under this Agreement, and upon such transfer, the Voting Trustee
will deliver or cause to be delivered to the transferee a Voting Trust
Certificate for the same number of Shares as are represented by the Voting Trust
Certificate so transferred. Until such transfer, the Voting Trustee and the
Company may treat the registered holder of a Voting Trust Certificate as the
owner thereof for all purposes whatsoever. If any Voting Trust Certificate shall
be claimed to be lost or destroyed, a new Voting Trust Certificate may be issued
in lieu thereof upon such proof of loss and such security as may be required by
the Voting Trustee.

 



  2

   



 

5) Title. Title to all Shares deposited hereunder (“Trust Shares”) shall be
vested in the Voting Trustee and shall be transferred to the Voting Trustee or
to its nominee or nominees on the books of the Company, and the Voting Trustee
shall possess and be entitled to exercise with respect to the Trustee Shares all
voting rights of holders of the Trust Shares of any and every kind and
character, including the right to vote such Shares and to take part in or
consent in writing or otherwise to any corporate or stockholders’ action,
whether ordinary or extraordinary, including:

 



 

(a) any amendment of the Certificate of Incorporation or the Bylaws of the
Company,

 

 

 

 

(b) consolidation with or merger into any other corporation,

 

 

 

 

(c) changes in the number of directors,

 

 

 

 

(d) increases in the number of, or reclassification of, shares of the Company’s
stock, and

 

 

 

 

(e) the dissolution of the Company,



 

all upon such terms and conditions and under such circumstances as the Voting
Trustee may from time to time determine in its sole discretion, so as long as
such powers do not circumvent or void the effectiveness of any and all
agreements executed by Company as of the date of this Agreement or during the
time in which this Agreement is in effect (e.g. advisory and management,
shareholder and/or subscription agreements, etc.). It is expressly understood
and agreed none of the holders of Voting Trust Certificates shall have any
right, either under such Voting Trust Certificates or under this Agreement, or
under any agreement express or implied, or otherwise, to vote any of the Trust
Shares or to take part in or consent to any corporate or stockholders’ action
requiring such vote.

 

6) Restriction on Encumbrances. The Voting Trustee shall not sell, pledge,
hypothecate, mortgage or place any security interest upon, exchange or dispose
of all or any part of the Trust Shares.

 

7) Dividends; Other Distributions. The registered holder of each Voting Trust
Certificate shall be entitled, until distribution of the Shares represented
thereby as hereinafter provided for, to receive from time to time payments equal
to the dividends and the other distributions, if any, received by the Voting
Trustee in respect of such Shares.

 

The Voting Trustee may, in its discretion, from time to time, instead of
receiving and distributing any dividend or other distribution declared on Trust
Shares, authorize the Company to make payment thereof directly to the registered
holders of the applicable outstanding Voting Trust Certificates.

 



  3

   



 

8) Stock Dividends. In case the Voting Trustee shall receive any share
certificates of the Company issued by way of dividends upon Trust Shares, the
Voting Trustee shall hold such shares likewise subject to the terms of this
Agreement, and shall issue Voting Trust Certificates representing such share
certificates to those entitled thereto.

 

9) Affiliate Status.

 



 

(a) No Shareholder shall be deemed a beneficial owner as defined by Rule 13d-3
of the Exchange Act, unless deemed as such prior to becoming a Party to the
Trust. Pursuant to Rule 13d-3(d)(1) no Shareholder shall have any power to
revoke or terminate the Trust whereupon said Shareholder would thus become a
beneficial owner as defined by Rule 13d-3.

 

 

 

 

(b) Pursuant to Rule 16b-8 of the Exchange Act, no Shareholder who prior to
becoming a Party to the Trust was not required to file any reports pursuant to
Rule 16b, generally, shall be required to make any such filings as a result of
becoming a Party to the Trust.



 

10) Term; Termination; Extension.

 



 

(a) The Voting Trust and this Agreement shall continue to be in full force and
effect for a period ending on December 31, 2018, unless extended pursuant to
Section 10(b) of this Agreement. This Agreement may be terminated at any time by
the unanimous vote of all Stockholders and the Voting Trustee, or pursuant to a
closing by the Company and WODH, in which the Company has acquired a controlling
ownership interest of not less than sixty percent (60%) of WOD Market LLC, a
Colorado limited liability company, pursuant to that certain Joint Venture
Agreement, dated February 24, 2017, by and between Company and WODH, as set
forth in the executed Definitive Agreement and Amendment No. 2 described
hereinabove.

 

 

 

 

(b) Except as it would constitute a violation of the laws of the State of
Florida, the term of this Agreement shall automatically be extended at any time
for an additional one (1) year period, unless otherwise amended by the unanimous
vote of all Stockholders, either by a writing signed by such Stockholders or at
a meeting called for such purpose by any Stockholder upon the same notice as is
required for a special meeting of the stockholders of the Company, to which end
any Stockholder shall have access to the books of the Voting Trustee containing
a record of the Stockholders.

 

 

 

 

(c) Upon termination of the Voting Trust, the Trustee shall promptly send a
notice to each Stockholder of such termination substantially in the form of
Exhibit C attached hereto, and deliver to each Stockholder the Trust Shares
owned by such Stockholder upon presentation and surrender of the applicable
Voting Trust Certificate, accompanied, if required by the Voting Trustee, by
properly executed transfers thereof to the Voting Trustee, within 30 days of
such termination.



 

  4

   



 

11) Rules of Procedure. If there is more than one Voting Trustee, each Voting
Trustee may adopt its own rules of procedure, and, in all matters by its
decision, may act by proxy to any other person. The Voting Trustee, if an
individual, may not act as a director or officer of the Company, and not may own
Shares or other securities of the Company, except for the Trust Shares held in
Trustee name.

 

12) Multiple Voting Trustees; Successor Voting Trustee. The number of Voting
Trustees hereunder shall initially be one person. Upon the unanimous vote of all
Voting Trustees then serving, the number of Voting Trustees may be increased or
decreased, if more than one.

 

Any Voting Trustee hereunder may at any time resign by delivering a resignation
in writing to the remaining Voting Trustee(s), to any designated successor
thereto, or to one or more Stockholders. Each person appointed as a Voting
Trustee hereunder shall make a written designation as to his successor as Voting
Trustee in the event of his resignation, incapacity or death. Such designation
may be changed at any time while the designating Voting Trustee remains in
office. Upon the resignation, incapacity or death of a Voting Trustee, the most
recently designated successor thereto shall be notified of his/her appointment
and shall assume office as successor Voting Trustee upon written acceptance of
such appointment. In the event that any Voting Trustee fails to designate a
successor, the successor shall be chosen by the remaining Voting Trustee(s), or,
if there are no remaining Voting Trustees, by the affirmative vote of holders of
more than 50% percent of the Trust Shares. If a 50% or greater vote cannot be
obtained, then the Board of Directors of the Company shall make such appointment
on behalf of the Stockholders.

 

Each successor Voting Trustee shall, from the time of acceptance of such
appointment, be deemed a Voting Trustee hereunder, and shall have all the title,
rights and powers of a Voting Trustee hereunder, and all acts shall be done and
all instruments shall be executed which shall be necessary or reasonably
requested for the purposes of effecting such succession and of constituting any
and all successor Voting Trustees at the time of such appointment as the owner
of record of all of the Trust Shares.

 

13) Voting by Voting Trustee. In voting the Trust Shares or in otherwise acting
hereunder, the Voting Trustee shall exercise his/her/its best judgment in the
interests of the Company and Stockholders to the end that its affairs shall be
properly managed, and its interests shall be properly promoted, but the Voting
Trustee shall assume no responsibility in respect thereto or of any action taken
by it or taken with its consent thereto, or pursuant to any vote so cast.

 

The Voting Trustee may vote the Trust Shares or take part in or consent to any
corporate or stockholders’ action in person, in writing or by such person or
persons as it shall at any time and from time to time select as its proxy or
proxies; provided, however, that this power to act in person by writing or by
proxy, shall not be construed to enable the Voting Trustee or its proxy to act
otherwise than as provided in this Agreement.

 

Notwithstanding anything to the contrary in this Agreement, it is expressly
provided that the Voting Trustee hereunder must vote all Trust Shares as a block
on each and every issue and at all times. All Trust Shares shall be voted on
each issue as determined by a majority in number of the Voting Trustees in
office, and if no such majority has been achieved, then no Trust Shares shall be
voted on such issue.

 



  5

   



 

14) Exoneration. No Voting Trustee, in his/her/its capacity as a stockholder of
the Company, as a Voting Trustee or otherwise, shall be liable under this
Agreement for any error of judgment or mistake of law or other mistake, or for
any act or omission of any agent or attorney, or for any misconstruction of this
Agreement or for any act or omission save only his own individual willful
misconduct.

 

15) Compensation and Expenses. The Voting Trustee shall be paid an annual fee of
$10,000, payable upon the termination date of this Agreement, and shall be
reimbursed for all documented expenses, including, but not limited to, $500.00
for each cancellation, issuance, re-issuance or termination of Trust Shares,
including applicable courier fees. The compensation and expenses of the Voting
Trustee shall be paid by the Stockholders on a pro rata basis according to the
number of Trust Shares owned by each Stockholder.

 

16) Injunction. The parties agree that any violation of this Agreement will
cause irreparable harm and that in addition to any other remedy, injunctive and
other equitable relief may be awarded. In addition, the parties agree that
interim injunctive relief, in the form of a preliminary injunction or otherwise,
may be issued to prevent actions or threatened actions on the part of a party
hereto which may constitute a violation hereunder. The parties hereby consent to
the jurisdiction of the courts of the State of Florida for all purposes relating
to this paragraph and to this Agreement, including the granting of a preliminary
injunction or other preliminary equitable relief.

 

17) Further Assurances. The parties hereto and their respective successors and
assigns shall do all such things, execute all such documents, and provide all
such reasonable assurances as may be required to carry out the terms and
purposes of this Agreement.

 

18) Cumulative Remedies. Except as otherwise specifically provided in this
Agreement, the rights and remedies available to any of the parties to this
Agreement shall be deemed to be in addition to, and not in lieu of, any other
rights and remedies available in law or equity.

 

19) Transferees’ Agreement to be Bound. No transfer of a Voting Trust
Certificate shall be made upon the books of the Voting Trust (even though
otherwise permitted) unless and until the transferee or transferees agree(s) to
become a party to, and be bound by, this Agreement. Such agreement shall be in
such form as may be acceptable to counsel for the Voting Trustee.

  

20) Miscellaneous.

 

(a) Governing Law. This Agreement will be construed in accordance with and
governed by the laws of the State of Florida, without giving effect to the
conflict of law principles of the State of Florida.

 

(b) Successors and Assigns. Except as otherwise expressly provided in this
Agreement, this Agreement will be binding on, and will inure to the benefit of,
the successors and permitted assigns of the parties to this Agreement. Nothing
in this Agreement is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights or obligations
under or by reason of this Agreement, except as expressly provided in this
Agreement.

 

  6

   



 

(c) Notices. All notices and other communications required or permitted
hereunder will be in writing and will be delivered by hand or sent by overnight
courier, fax or e-mail to:

 

If to the initial Voting Trustee:

 

Eilers Law Group, PA

1000 Fifth Street
Suite 200 – P2
Miami Beach, FL 33139

Fax: (305) 900-3144

Email: wreilers@eilerslawgroup.com

Attn: William Robinson Eilers, Esq.

 

with a copy to:

 

ELITE DATA SERVICES INC.

720 S. Colorado Blvd., PH North

Denver, CO 80246

Fax: (720) 240-9378

Email: admin@elitedate.io

Attention: Chief Executive Officer

 

If to any Stockholder, to the address of such Stockholder as set forth beneath
such Stockholder’s signature to this Agreement.

 

Each party may furnish an address substituting for the address given above by
giving notice to the other parties in the manner prescribed by this Section
20(c). All notices and other communications will be deemed to have been given
upon actual receipt by (or tender to and rejection by) the intended recipient or
any other person at the specified address of the intended recipient.

  

(d) Severability. In the event that any provision of this Agreement is held to
be unenforceable under applicable law, this Agreement will continue in full
force and effect without such provision and will be enforceable in accordance
with its terms.

 

  7

   



 

(e) Disputes. Any controversy, claim or dispute arising out of or relating to
this Agreement, shall be settled by binding arbitration in Orange County,
Orlando, Florida. Such arbitration shall be conducted in accordance with the
then prevailing commercial arbitration rules of the American Arbitration
Association, with the following exceptions if in conflict: (a) one arbitrator
shall be chosen by the Company; (b) each party to the arbitration will pay its
pro rata share of the expenses and fees of the arbitrator, together with other
expenses of the arbitration incurred or approved by the arbitrator; and (c)
arbitration may proceed in the absence of any party if written notice (pursuant
to the Arbitrator’s rules and regulations) of the proceeding has been given to
such party. The parties agree to abide by all decisions and awards rendered in
such proceedings. Such decisions and awards rendered by the arbitrator shall be
final and conclusive and may be entered in any court having jurisdiction thereof
as a basis of judgment and of the issuance of execution for its collection. All
such controversies, claims or disputes shall be settled in this manner in lieu
of any action at law or equity, provided however, that nothing in this
subsection shall be construed as precluding brining an action for injunctive
relief or other equitable relief. The arbitrator shall not have the right to
award punitive damages or speculative damages to either party and shall not have
the power to amend this Agreement. IF FOR ANY REASON THIS ARBITRATION CLAUSE
BECOMES NOT APPLICABLE, THEN EACH PARTY, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY
ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELTING TO THIS AGREEMENT OR ANY OTHER MATTER INVOLVING THE PARTIES HERETO.

 

(f) Construction. The titles of the sections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement. Unless the context of this Agreement clearly requires otherwise: (a)
references to the plural include the singular, the singular the plural, and the
part the whole, (b) references to one gender include all genders, (c) “or” has
the inclusive meaning frequently identified with the phrase “and/or,” (d)
“including” has the inclusive meaning frequently identified with the phrase
“including but not limited to” or “including without limitation,” and (e)
references to “hereunder,” “herein” or “hereof” relate to this Agreement as a
whole. Any reference in this Agreement to any statute, rule, regulation or
agreement, including this Agreement, shall be deemed to include such statute,
rule, regulation or agreement as it may be modified, varied, amended or
supplemented from time to time.

 

(g) Entire Agreement. This Agreement embodies the entire agreement and
understanding among the parties hereto with respect to the subject matter of
this Agreement and supersedes all prior or contemporaneous agreements and
understanding other than this Agreement relating to the subject matter hereof.

 

(h) Amendment and Waiver. This Agreement may be amended only by a written
agreement executed by the parties hereto. No provision of this Agreement may be
waived except by a written document executed by the party entitled to the
benefits of the provision. No waiver of a provision will be deemed to be or will
constitute a waiver of any other provision of this Agreement. A waiver will be
effective only in the specific instance and for the purpose for which it was
given, and will not constitute a continuing waiver.

  

(i) Counterparts. This Agreement may be in any number of counterparts, each of
which will be deemed an original, but all of which together will constitute one
instrument.

 

[The remainder of this page has been intentionally left blank.]

 



  8

   



 

IN WITNESS WHEREOF, the undersigned have executed this Voting Trust Agreement as
of the date first written above.

  

 



VOTING TRUSTEE

 

STOCKHOLDER(S)

 

 

 

 

 

Eilers Law Group, PA ,

a Florida corporation

 

WOD Holdings Inc.,

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ William Robison Eilers, Esq.

 

By:

/s/ Taryn Watson

 

 

William Robinson Eilers, Esq.

 

Taryn Watson

 

 

President

 

  President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

720 S. Colorado Blvd., PH North

Denver, CO 80246

Fax: (720) 289-6148

Email: taryn.watson@thewodmarket.com

 

 

 

 

 

 

 

 

 

 

Number of Shares Held:

 

 

 

 

 

 

 

 

 

 

A total of 199,000 shares of Series B Preferred Stock, and 19,801,000 shares of
Common Stock, respectively, to be issued by the Company to the Voting Trustee,
after the completion by the Company of a reverse split of 1:1000 of its Common
Stock, in accordance with this Trust Agreement.

 



 

Acknowledged:

 



ELITE DATA SERVICES INC.

      By: /s/ Brenton Mix

 

Brenton Mix,     Chief Executive Officer  



 

Signature Page to Voting Agreement

 



  9

   



 

IN WITNESS WHEREOF, the undersigned have executed this Voting Trust Agreement as
of the date first written above.

  

 



VOTING TRUSTEE

 

STOCKHOLDER(S)

 

 

 

 

 

Eilers Law Group, PA ,

a Florida corporation

 

 

 

 

 

 

 

 

 

By:

/s/ William Robison Eilers, Esq.

 

By:

/s/ Dr. James G. Ricketts

 

 

William Robinson Eilers, Esq.,

 

 

Dr. James G. Ricketts,  

 

President

 

 

Individually

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

________________________

 

 

 

 

________________________

 

 

 

 

________________________

 

 

 

 

________________________

 

 

 

 

 

 

 

 

 

 

Number of Shares Held:

 

 

 

 

 

 

 

 

 

 

500,000 shares of Series B Preferred Stock, to be converted by the Company and
Voting Trustee into a total of 5,000 shares of Series B Preferred Stock each,
and 495,000 shares of Common Stock, respectively, after the completion by the
Company of a reverse split of 1:1000 of its Common Stock, in accordance with
this Trust Agreement.

 



 

Acknowledged:

 



ELITE DATA SERVICES INC.

      By: /s/ Brenton Mix

 

Brenton Mix,    

Chief Executive Officer

 



 

Signature Page to Voting Agreement

 



  10

   



 

IN WITNESS WHEREOF, the undersigned have executed this Voting Trust Agreement as
of the date first written above.

  

 



VOTING TRUSTEE

 

STOCKHOLDER(S)

 

 

 

 

 

Eilers Law Group, PA ,

a Florida corporation

 

 

 

 

 

 

 

 

By: /s/ William Robison Eilers, Esq.

 

By:

/s/ Stephen Antol

 

William Robinson Eilers, Esq.,

President

 

 

Stephen Antol

Individually

 

 

     

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

__________________________________

 

 

 

 

__________________________________

 

 

 

 

__________________________________

 

 

 

 

__________________________________

 

 

 

 

 

 

 

 

 

Number of Shares Held:

 

 

 

 

 

 

 

 

 

 

500,000 shares of Series B Preferred Stock, to be converted by the Company and
Voting Trustee into a total of 5,000 shares of Series B Preferred Stock each,
and 495,000 shares of Common Stock, respectively, after the completion by the
Company of a reverse split of 1:1000 of its Common Stock, in accordance with
this Trust Agreement.

 



 

Acknowledged:

 



ELITE DATA SERVICES INC.

      By:

/s/ Brenton Mix

 

Brenton Mix    

Chief Executive Officer

       



 

Signature Page to Voting Agreement




  11

   



 

IN WITNESS WHEREOF, the undersigned have executed this Voting Trust Agreement as
of the date first written above.

  

 



VOTING TRUSTEE

 

STOCKHOLDER(S)

 

 

 

 

 

Eilers Law Group, PA ,

A Florida corporation

 

Birch First Capital Investments LLC

f/k/a Birch First Capital Fund LLC,

a Delaware limited liability company

 

   

 

      By:  /s/ William Robison Eilers, Esq.

 

By: Birch First Capital Partners LLC    William Robinson Eilers, Esq.,

 

f/k/a Birch First Capital Management LL    President

 

Its: Manager  



 



        By: /s/ Pier S. Bjorklund

 

 

Pier S. Bjorklund       Managing Director  

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

121 S. Orange Avenue, Ste. 1500

Orlando, Florida 32801

Tel: (561) 228-4107

Email: admin@birchfirst.com

Attn: Managing Director

 

 

 

 

 

 

Number of Shares Held:

 

 

 

 

 

 

A Warrant for the right to purchase a total of 4,000,000 shares of Series B
Preferred Stock, to be simultaneously exercised and converted by the Company and
Voting Trustee into a total of 40,000 shares of Series B Preferred Stock each,
and 3,960,000 shares of Common Stock, respectively, after the completion by the
Company of a reverse split of 1:1000 of its Common Stock, in accordance with
this Trust Agreement.

 



 

Acknowledged:

 



ELITE DATA SERVICES INC.

      By:

/s/ Brenton Mix

 

Brenton Mix    

Chief Executive Officer

 



 

Signature Page to Voting Agreement




  12

   



 

IN WITNESS WHEREOF, the undersigned have executed this Voting Trust Agreement as
of the date first written above.

  

 



VOTING TRUSTEE

 

STOCKHOLDER(S)

 

 

 

 

 

Eilers Law Group, PA ,

A Florida corporation

 

Baker & Myers & Associates LLC,

a Nevada limited liability company

 

   

 

      By: /s/ William Robison Eilers, Esq.

 

By:

/s/ Sarah Myers

  William Robinson Eilers, Esq.

 

  Sarah Myers   President

 

 

Manager

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

__________________________

 

 

 

 

__________________________

 

 

 

 

__________________________

 

 

 

 

__________________________

 

 

 

 

 

 

 

 

 

Number of Shares Held:

 

 

 

 

 

 

 

 

 

A Warrant for the right to purchase a total of 3,000,000 shares of Series B
Preferred Stock, to be simultaneously exercised and converted by the Company and
Voting Trustee into a total of 30,000 shares of Series B Preferred Stock each,
and 2,970,000 shares of Common Stock, respectively, after the completion by the
Company of a reverse split of 1:1000 of its Common Stock, in accordance with
this Trust Agreement.

 



 

Acknowledged:

 



ELITE DATA SERVICES INC.

      By:

/s/ Brenton Mix

 

Brenton Mix,     Chief Executive Officer        



 

Signature Page to Voting Agreement

 



  13

   



 

EXHIBIT A

 

[Form of Irrevocable Stock Transfer Power]

 

IRREVOCABLE STOCK TRANSFER POWER

 

I, Taryn Watson, President of WOD Holdings Inc, a Delaware corporation, do
hereby irrevocably sell, assign and transfer unto, Eilers Law Group, PA, Attn:
William Robinson Eilers, Esq., as Voting Trustee of the DEAC Voting Trust dated
March 14, 2017, all or any acquired portion of a total of 199,000 shares of
Series B Preferred Stock, and 19,801,000 shares of Common Stock (the “Shares”),
respectively, of Elite Data Services, Inc. (the “Company”), to be issued by the
Company in the name of the Voting Trustee on the books of the Company, after the
completion by the Company of a reverse split of 1:1000 of its Common Stock, in
accordance with this Trust Agreement, and do hereby irrevocably constitute and
appoint Manhattan Transfer Registrar Co. as attorney in fact to transfer the
Shares on the books of the Company with full power of substitution in the
premises.

 

 



STOCKHOLDER(S)

 

WOD Holdings Inc.,

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Taryn Watson

 

Taryn Watson,     President  

 

 

 

Date: March 14, 2017

 



 



  14

   



 

EXHIBIT A

 

[Form of Irrevocable Stock Transfer Power]

 

IRREVOCABLE STOCK TRANSFER POWER

 

I, Dr. James G. Ricketts, do hereby irrevocably sell, assign and transfer unto,
Eilers Law Group, PA, Attn: William Robinson Eilers, Esq., as Voting Trustee of
the DEAC Voting Trust dated March 14, 2017, a total of 500,000 shares (the
“Shares”) of Series B Preferred Stock, $0.0001 par value per share, of Elite
Data Services, Inc. (the “Company”) standing in the name of Dr. James G.
Ricketts on the books of the Company, and do hereby irrevocably constitute and
appoint Manhattan Transfer Registrar Co. as attorney in fact to transfer the
Shares on the books of the Company with full power of substitution in the
premises.

 

 



STOCKHOLDER(S)

 

      By:

/s/ Dr. James G. Ricketts

 

Dr. James G. Ricketts,    

Individually

       

Date: March 14, 2017

 



 



  15

   



 

EXHIBIT A

 

[Form of Irrevocable Stock Transfer Power]

 

IRREVOCABLE STOCK TRANSFER POWER

 

I, Stephen Antol, do hereby irrevocably sell, assign and transfer unto, Eilers
Law Group, PA, Attn: William Robinson Eilers, Esq., as Voting Trustee of the
DEAC Voting Trust dated March 14, 2017, a total of 500,000 shares (the “Shares”)
of Series B Preferred Stock, $0.0001 par value per share, of Elite Data
Services, Inc. (the “Company”) standing in the name of Stephen Antol on the
books of the Company, and do hereby irrevocably constitute and appoint Manhattan
Transfer Registrar Co. as attorney in fact to transfer the Shares on the books
of the Company with full power of substitution in the premises.

 

 



STOCKHOLDER(S)

      By:

/s/ Stephen Antol

 

Stephen Antol     Individually        

Date: March 14, 2017

 



 



  16

   



 

EXHIBIT A

 

[Form of Irrevocable Stock Transfer Power]

 

IRREVOCABLE STOCK TRANSFER POWER

 

I, Pier S. Bjorklund, Managing Director of Birch First Capital Partners, LLC
(f/k/a Birch First Capital Management LLC), a Delaware limited liability
company, and the Manager of Birch First Capital Investments LLC (f/k/a Birch
First Capital Fund LLC), a Delaware limited liability company, do hereby
irrevocably sell, assign and transfer unto, Eilers Law Group, PA, Attn: William
Robinson Eilers, Esq., as Voting Trustee of the DEAC Voting Trust dated March
14, 2017, the stock purchase warrant (the “Warrant”) for the right to purchase a
total of 4,000,000 shares (the “Shares”) of Series B Preferred Stock, $0.0001
par value per share, of Elite Data Services, Inc. (the “Company”) standing in
the name of Birch First Capital Fund LLC on the books of the Company, and do
hereby irrevocably constitute and appoint Manhattan Transfer Registrar Co. as
attorney in fact to transfer the Shares on the books of the Company with full
power of substitution in the premises.

 

 



STOCKHOLDER(S)

 

 

 

Birch First Capital Investments LLC

f/k/a Birch First Capital Fund LLC

a Delaware limited liability company

      By: Birch First Capital Partners LLC

f/k/a Birch First Capital Mgmt. LLC

  Its: Manager  



 



By:

/s/ Pier S. Bjorklund

Print Name:

Pier S. Bjorklund

      Date: March 14, 2017  



 



  17

   



 

EXHIBIT A

 

[Form of Irrevocable Stock Transfer Power]

 

IRREVOCABLE STOCK TRANSFER POWER

 

I, Sarah Myers, Manager of Baker & Myers & Associates LLC, a Nevada limited
liability company, do hereby irrevocably sell, assign and transfer unto, Eilers
Law Group, PA, Attn: William Robinson Eilers, Esq., as Voting Trustee of the
DEAC Voting Trust dated March 14, 2017, the stock purchase warrant (the
“Warrant”) for the right to purchase a total of 3,000,000 shares (the “Shares”)
of Series B Preferred Stock, $0.0001 par value per share, of Elite Data
Services, Inc. (the “Company”) standing in the name of Baker & Myers &
Associates LLC on the books of the Company, and do hereby irrevocably constitute
and appoint Manhattan Transfer Registrar Co. as attorney in fact to transfer the
Shares on the books of the Company with full power of substitution in the
premises.

 

 



STOCKHOLDER(S)

 

Baker & Myers & Associates LLC,

a Nevada limited liability company

 

      By:

/s/ Sarah Myers

 

Sarah Myers     Manager        

Date: March 14, 2017

 



 

  18

   



 

EXHIBIT B

 

[Form of Voting Trust Certificate]

 

DEAC VOTING TRUST CERTIFICATE

 

March 14, 2017

 

No. 001

 

199,000 shares of Series B Preferred Stock, and

19,801,000 shares of Common Stock

 

THIS VOTING TRUST CERTIFICATE (this “Certificate”) is issued under and pursuant
to, its transfer restricted by, and the rights of the holder hereof are subject
to and limited by, the terms and conditions of the DEAC Voting Trust Agreement
(the “Agreement”), dated March 14, 2017, by and among certain holders of shares
of the Series B preferred stock, $0.0001 par value per share (“Preferred Stock”)
and shares of the common stock, $0.0001 par value per share (“Common Stock”), of
ELITE DATA SERVICES INC., a Florida corporation (the “Company”), collectively
hereinafter referred to as (the “Shares”), and Eilers Law Group, PA, Attn:
William Robinson Eilers, Esq., as Voting Trustee (hereinafter referred to
collectively with any and all successors as the “Voting Trustee”).

 

Upon the termination of the Voting Trust as provided in the Agreement, and upon
the presentation and surrender of this Certificate, accompanied, if required by
the Voting Trustee, by a properly executed transfer thereof to the Voting
Trustee, the holder hereof will be entitled to receive, pursuant to the issuance
by the Company in the name of the Voting Trustee, as referenced on the books of
the Company, after the completion by the Company of a reverse split of 1:1000 of
its Common Stock, in accordance with the executed Trust Agreement, a
certificate(s) (or book entry) for a total of 199,000 shares of Series B
Preferred Stock, and 19,801,000 shares of Common Stock of the Company,
respectively (the “Shares”), or such other applicable denomination thereof,
pursuant to the terms of the Definitive Agreement and Amendment No. 2, as
incorporated by reference in the Trust Agreement, and in the meantime to receive
payments equal to the dividends and the other distributions, if any, received by
the Voting Trustee with respect to the Shares. The Voting Trustee shall, with
respect to the Shares, possess and be entitled to exercise all rights of the
holders of Common Stock of any and every kind and character, including the right
to vote such Shares and to take part in or consent in writing or otherwise to
any corporate or stockholders’ action, whether ordinary or extraordinary,
including, but without limiting the generality thereof, each and every matter
set forth in the Agreement, all upon such terms and conditions and under such
circumstances as the Voting Trustee may from time to time determine in its sole
discretion, and to do and perform any other act or thing which the stockholders
of the Company are now or may hereafter be entitled to do or perform, it being
expressly stipulated that the holder hereof shall have no right, either under
this certificate or under the Agreement, or under any agreement express or
implied, or otherwise, to vote the Shares or to take part in or consent to any
corporate or stockholders’ action requiring such vote.

 

This Certificate is transferable only as provided in the Agreement, a copy of
which may be obtained free of charge from the Voting Trustee upon written
request, and then only upon the books of the Voting Trustee by the registered
holder hereof in person or by attorney, upon surrender hereof properly endorsed.
Until so transferred, the Voting Trustee and the Company may treat the
registered holder as the owner hereof for all purposes whatsoever.

 

This certificate is not valid until signed by the Voting Trustee.

 

  19

   



 

IN WITNESS WHEREOF, the Voting Trustee has executed this Voting Trust
Certificate as of the date first written above.

 

 



VOTING TRUSTEE

 

STOCKHOLDER(S)

 

 

 

 

 

Eilers Law Group, PA ,

 

WOD Holdings Inc.,

 

a Florida corporation

 

a Delaware corporation

By:

/s/ William Robison Eilers, Esq.

 

By:

/s/ Taryn Watson

 

William Robinson Eilers, Esq.

 

Taryn Watson

 

President

President  

 

 

 

 

 

Address

 

 

 

 

 

720 S. Colorado Blvd., PH North

 

Denver, CO 80246

 

Fax: (720) 289-6148

 

Email: taryn.watson@thewodmarket.com



 

  20

   



 

EXHIBIT B

 

[Form of Voting Trust Certificate]

 

DEAC VOTING TRUST CERTIFICATE

 

March 14, 2017

 

No. 002

 

500,000 shares of Series B Preferred Stock

 

THIS VOTING TRUST CERTIFICATE (this “Certificate”) is issued under and pursuant
to, its transfer restricted by, and the rights of the holder hereof are subject
to and limited by, the terms and conditions of the DEAC Voting Trust Agreement
(the “Agreement”), dated March 14, 2017, by and among certain holders of shares
of the Series B preferred stock, $0.0001 par value per share (“Preferred Stock”)
and shares of the common stock, $0.0001 par value per share (“Common Stock”), of
ELITE DATA SERVICES INC., a Florida corporation (the “Company”), collectively
hereinafter referred to as (the “Shares”), and Eilers Law Group, PA, Attn:
William Robinson Eilers, Esq., as Voting Trustee (hereinafter referred to
collectively with any and all successors as the “Voting Trustee”).

 

Upon the termination of the Voting Trust as provided in the Agreement, and upon
the presentation and surrender of this Certificate, accompanied, if required by
the Voting Trustee, by a properly executed transfer thereof to the Voting
Trustee, the holder hereof will be entitled to receive, pursuant to the issuance
by the Company in the name of the Voting Trustee, as referenced on the books of
the Company, after the completion by the Company of a reverse split of 1:1000 of
its Common Stock, in accordance with the executed Trust Agreement, a
certificate(s) (or book entry) for a total of 5,000 shares of Series B Preferred
Stock, and 495,000 shares of Common Stock of the Company, respectively (the
“Shares”), converted from the original 500,000 shares of Series B Preferred
Stock of the Company, deposited to and with the Voting Trustee, on the date of
execution of the Trust Agreement, and in the meantime to receive payments equal
to the dividends and the other distributions, if any, received by the Voting
Trustee with respect to the Shares. The Voting Trustee shall, with respect to
the Shares, possess and be entitled to exercise all rights of the holders of
Common Stock of any and every kind and character, including the right to vote
such Shares and to take part in or consent in writing or otherwise to any
corporate or stockholders’ action, whether ordinary or extraordinary, including,
but without limiting the generality thereof, each and every matter set forth in
the Agreement, all upon such terms and conditions and under such circumstances
as the Voting Trustee may from time to time determine in its sole discretion,
and to do and perform any other act or thing which the stockholders of the
Company are now or may hereafter be entitled to do or perform, it being
expressly stipulated that the holder hereof shall have no right, either under
this certificate or under the Agreement, or under any agreement express or
implied, or otherwise, to vote the Shares or to take part in or consent to any
corporate or stockholders’ action requiring such vote.

 

This Certificate is transferable only as provided in the Agreement, a copy of
which may be obtained free of charge from the Voting Trustee upon written
request, and then only upon the books of the Voting Trustee by the registered
holder hereof in person or by attorney, upon surrender hereof properly endorsed.
Until so transferred, the Voting Trustee and the Company may treat the
registered holder as the owner hereof for all purposes whatsoever.

 

This certificate is not valid until signed by the Voting Trustee.

 

  21

   



 

IN WITNESS WHEREOF, the Voting Trustee has executed this Voting Trust
Certificate as of the date first written above.

 

 



VOTING TRUSTEE

 

STOCKHOLDER(S)

 

 

 

Eilers Law Group, PA ,

 

 

a Florida corporation

 

 

By:

/s/ William Robison Eilers, Esq.

 

By:

/s/ Dr. James G. Ricketts

 

 

William Robinson Eilers, Esq.

 

 

Dr. James G. Ricketts

 

 

President

 

Individually

 

 

 

 

 

 

Address

 

 

______________________________

 

 

______________________________

 

 

______________________________

 

 

______________________________



 

  22

   

 



EXHIBIT B

 

[Form of Voting Trust Certificate]

 

DEAC VOTING TRUST CERTIFICATE

 

March 14, 2017

 

No. 003

 

500,000 shares of Series B Preferred Stock

 

THIS VOTING TRUST CERTIFICATE (this “Certificate”) is issued under and pursuant
to, its transfer restricted by, and the rights of the holder hereof are subject
to and limited by, the terms and conditions of the DEAC Voting Trust Agreement
(the “Agreement”), dated March 14, 2017, by and among certain holders of shares
of the Series B preferred stock, $0.0001 par value per share (“Preferred Stock”)
and shares of the common stock, $0.0001 par value per share (“Common Stock”), of
ELITE DATA SERVICES INC., a Florida corporation (the “Company”), collectively
hereinafter referred to as (the “Shares”), and Eilers Law Group, PA, Attn:
William Robinson Eilers, Esq., as Voting Trustee (hereinafter referred to
collectively with any and all successors as the “Voting Trustee”).

 

Upon the termination of the Voting Trust as provided in the Agreement, and upon
the presentation and surrender of this Certificate, accompanied, if required by
the Voting Trustee, by a properly executed transfer thereof to the Voting
Trustee, the holder hereof will be entitled to receive, pursuant to the issuance
by the Company in the name of the Voting Trustee, as referenced on the books of
the Company, after the completion by the Company of a reverse split of 1:1000 of
its Common Stock, in accordance with the executed Trust Agreement, a
certificate(s) (or book entry) for a total of 5,000 shares of Series B Preferred
Stock, and 495,000 shares of Common Stock of the Company, respectively (the
“Shares”), converted from the original 500,000 shares of Series B Preferred
Stock of the Company, deposited to and with the Voting Trustee, on the date of
execution of the Trust Agreement, and in the meantime to receive payments equal
to the dividends and the other distributions, if any, received by the Voting
Trustee with respect to the Shares. The Voting Trustee shall, with respect to
the Shares, possess and be entitled to exercise all rights of the holders of
Common Stock of any and every kind and character, including the right to vote
such Shares and to take part in or consent in writing or otherwise to any
corporate or stockholders’ action, whether ordinary or extraordinary, including,
but without limiting the generality thereof, each and every matter set forth in
the Agreement, all upon such terms and conditions and under such circumstances
as the Voting Trustee may from time to time determine in its sole discretion,
and to do and perform any other act or thing which the stockholders of the
Company are now or may hereafter be entitled to do or perform, it being
expressly stipulated that the holder hereof shall have no right, either under
this certificate or under the Agreement, or under any agreement express or
implied, or otherwise, to vote the Shares or to take part in or consent to any
corporate or stockholders’ action requiring such vote.

 

This Certificate is transferable only as provided in the Agreement, a copy of
which may be obtained free of charge from the Voting Trustee upon written
request, and then only upon the books of the Voting Trustee by the registered
holder hereof in person or by attorney, upon surrender hereof properly endorsed.
Until so transferred, the Voting Trustee and the Company may treat the
registered holder as the owner hereof for all purposes whatsoever.

 

This certificate is not valid until signed by the Voting Trustee.

 

  23

   



 

IN WITNESS WHEREOF, the Voting Trustee has executed this Voting Trust
Certificate as of the date first written above.

 

 



VOTING TRUSTEE

 

STOCKHOLDER(S)

 

 

 

 

 

Eilers Law Group, PA,

a Florida corporation

 

 

 

By:

/s/ William Robison Eilers, Esq.

 

By:

/s/ Stephen Antol

 

William Robinson Eilers, Esq.,

 

Stephen Antol,

 

President

Individually

 

Address

 

 

 

 

 

______________________________

 

______________________________

 

______________________________

 

______________________________



 



  24

   



  

EXHIBIT B

 

[Form of Voting Trust Certificate]

 

DEAC VOTING TRUST CERTIFICATE

 

March 14, 2017

 

No. 004

 

4,000,000 shares of Series B Preferred Stock

 

THIS VOTING TRUST CERTIFICATE (this “Certificate”) is issued under and pursuant
to, its transfer restricted by, and the rights of the holder hereof are subject
to and limited by, the terms and conditions of the DEAC Voting Trust Agreement
(the “Agreement”), dated March 14, 2017, by and among certain holders of shares
of the Series B preferred stock, $0.0001 par value per share (“Preferred Stock”)
and shares of the common stock, $0.0001 par value per share (“Common Stock”), of
ELITE DATA SERVICES INC., a Florida corporation (the “Company”), collectively
hereinafter referred to as (the “Shares”), and Eilers Law Group, PA, Attn:
William Robinson Eilers, Esq., as Voting Trustee (hereinafter referred to
collectively with any and all successors as the “Voting Trustee”).

 

Upon the termination of the Voting Trust as provided in the Agreement, and upon
the presentation and surrender of this Certificate, accompanied, if required by
the Voting Trustee, by a properly executed transfer thereof to the Voting
Trustee, the holder hereof will be entitled to receive, pursuant to the issuance
by the Company in the name of the Voting Trustee, as referenced on the books of
the Company, after the completion by the Company of a reverse split of 1:1000 of
its Common Stock, in accordance with the executed Trust Agreement, a
certificate(s) (or book entry) for a total of 40,000 shares of Series B
Preferred Stock, and 3,960,000 shares of Common Stock of the Company,
respectively (the “Shares”), exercised and converted from the original stock
purchase warrant (the “Warrant”) for the right to purchase a total of 4,000,000
shares of Series B Preferred Stock of the Company, deposited to and with the
Voting Trustee, on the date of execution of the Trust Agreement, and in the
meantime to receive payments equal to the dividends and the other distributions,
if any, received by the Voting Trustee with respect to the Shares. The Voting
Trustee shall, with respect to the Shares, possess and be entitled to exercise
all rights of the holders of Common Stock of any and every kind and character,
including the right to vote such Shares and to take part in or consent in
writing or otherwise to any corporate or stockholders’ action, whether ordinary
or extraordinary, including, but without limiting the generality thereof, each
and every matter set forth in the Agreement, all upon such terms and conditions
and under such circumstances as the Voting Trustee may from time to time
determine in its sole discretion, and to do and perform any other act or thing
which the stockholders of the Company are now or may hereafter be entitled to do
or perform, it being expressly stipulated that the holder hereof shall have no
right, either under this certificate or under the Agreement, or under any
agreement express or implied, or otherwise, to vote the Shares or to take part
in or consent to any corporate or stockholders’ action requiring such vote.

 

This Certificate is transferable only as provided in the Agreement, a copy of
which may be obtained free of charge from the Voting Trustee upon written
request, and then only upon the books of the Voting Trustee by the registered
holder hereof in person or by attorney, upon surrender hereof properly endorsed.
Until so transferred, the Voting Trustee and the Company may treat the
registered holder as the owner hereof for all purposes whatsoever.

 

This certificate is not valid until signed by the Voting Trustee.

 

  25

   



 

IN WITNESS WHEREOF, the Voting Trustee has executed this Voting Trust
Certificate as of the date first written above.

  

 



VOTING TRUSTEE

 

STOCKHOLDER(S)

 

 

 

Eilers Law Group, PA ,

 

Birch First Capital Investments LLC

a Florida corporation

 

f/k/a Birch First Capital Fund LLC,

 

 

a Delaware limited liability company

 

 

By:

/s/ William Robison Eilers, Esq.

 

By:

Birch First Capital Partners LLC

 

 

f/k/a Birch First Capital Management LLC

 

 

Its:

Manager

 

 

 

 

 

By:

/s/ Pier S. Bjorklund

 

 

 

Pier S. Bjorklund,

 

 

 

Managing Director

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

121 S. Orange Avenue, Ste. 1500

 

 

Orlando, Florida 32801

 

 

Tel: (561) 228-4107

 

 

Email: admin@birchfirst.com

 

 

Attn: Managing Director



  



  26

   



 

EXHIBIT B

 

[Form of Voting Trust Certificate]

 

DEAC VOTING TRUST CERTIFICATE

 

March 14, 2017

 

No. 005

 

3,000,000 shares of Series B Preferred Stock

 

THIS VOTING TRUST CERTIFICATE (this “Certificate”) is issued under and pursuant
to, its transfer restricted by, and the rights of the holder hereof are subject
to and limited by, the terms and conditions of the DEAC Voting Trust Agreement
(the “Agreement”), dated March 14, 2017, by and among certain holders of shares
of the Series B preferred stock, $0.0001 par value per share (“Preferred Stock”)
and shares of the common stock, $0.0001 par value per share (“Common Stock”), of
ELITE DATA SERVICES INC., a Florida corporation (the “Company”), collectively
hereinafter referred to as (the “Shares”), and Eilers Law Group, PA, Attn:
William Robinson Eilers, Esq., as Voting Trustee (hereinafter referred to
collectively with any and all successors as the “Voting Trustee”).

 

Upon the termination of the Voting Trust as provided in the Agreement, and upon
the presentation and surrender of this Certificate, accompanied, if required by
the Voting Trustee, by a properly executed transfer thereof to the Voting
Trustee, the holder hereof will be entitled to receive, pursuant to the issuance
by the Company in the name of the Voting Trustee, as referenced on the books of
the Company, after the completion by the Company of a reverse split of 1:1000 of
its Common Stock, in accordance with the executed Trust Agreement, a
certificate(s) (or book entry) for a total of 30,000 shares of Series B
Preferred Stock, and 2,970,000 shares of Common Stock of the Company,
respectively (the “Shares”), exercised and converted from the original stock
purchase warrant (the “Warrant”) for the right to purchase a total of 3,000,000
shares of Series B Preferred Stock of the Company, deposited to and with the
Voting Trustee, on the date of execution of the Trust Agreement, and in the
meantime to receive payments equal to the dividends and the other distributions,
if any, received by the Voting Trustee with respect to the Shares. The Voting
Trustee shall, with respect to the Shares, possess and be entitled to exercise
all rights of the holders of Common Stock of any and every kind and character,
including the right to vote such Shares and to take part in or consent in
writing or otherwise to any corporate or stockholders’ action, whether ordinary
or extraordinary, including, but without limiting the generality thereof, each
and every matter set forth in the Agreement, all upon such terms and conditions
and under such circumstances as the Voting Trustee may from time to time
determine in its sole discretion, and to do and perform any other act or thing
which the stockholders of the Company are now or may hereafter be entitled to do
or perform, it being expressly stipulated that the holder hereof shall have no
right, either under this certificate or under the Agreement, or under any
agreement express or implied, or otherwise, to vote the Shares or to take part
in or consent to any corporate or stockholders’ action requiring such vote.

 

This Certificate is transferable only as provided in the Agreement, a copy of
which may be obtained free of charge from the Voting Trustee upon written
request, and then only upon the books of the Voting Trustee by the registered
holder hereof in person or by attorney, upon surrender hereof properly endorsed.
Until so transferred, the Voting Trustee and the Company may treat the
registered holder as the owner hereof for all purposes whatsoever.

 

This certificate is not valid until signed by the Voting Trustee.

 

  27

   



 

IN WITNESS WHEREOF, the Voting Trustee has executed this Voting Trust
Certificate as of the date first written above.

 

 



VOTING TRUSTEE

 

STOCKHOLDER(S)

 

 

 

Eilers Law Group, PA ,

 

Baker & Myers & Associates LLC,

a Florida corporation

 

a Nevada limited liability company

 

By:

/s/ William Robison Eilers, Esq.

 

By:

/s/ Sarah Myers

 

 

William Robinson Eilers, Esq.

 

 

Sarah Myers

 

 

President

 

Manager

 

 

 

 

Address

 

 

 

 

 

Reserved

 

 

______________________________

 

 

______________________________

 

 

______________________________

 

 

______________________________



 

  28

   



 

EXHIBIT C

 

[Form of Termination Notice]

 

[DATE]

 

ELITE DATA SERVICES INC.

__________________________

__________________________

__________________________

__________________________

 

Notice is hereby given pursuant to Section 10(c) of the DEAC Voting Trust
Agreement, dated March 14, 2017 (the “DEAC Voting Trust Agreement”), that the
Voting Trust Agreement shall be terminated effective [DATE OF TERMINATION].

 

In connection with the above termination, and in accordance with the terms as
set forth in Section 10 of the Voting Trust Agreement, as of the date set forth
above, the Voting Trust Agreement shall cease to have any effect. Upon
termination, the holders of any outstanding Voting Trust Certificates shall have
no further rights under the Voting Trust Agreement, other than to receive
certificates for their outstanding shares of common stock, upon surrender of the
corresponding Voting Trust Certificate(s) within five (5) days after the
termination of the Voting Trust Agreement.

 

Sincerely,

 

[Trustee]

 

  29

   



  

EXHIBIT D

 

DEFINITIVE AGREEMENT

(Elite Data Services Inc. – WOD Holdings Inc.)

 

See Attached.

 



  30

   



  

EXHIBIT E

 

AMENDMENT NO. 2 TO THE DEFINITIVE AGREEMENT

(Elite Data Services Inc. – WOD Holdings Inc.)

 

See Attached.

 

 

 



 

31

